Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00097-CV

                              IN THE INTEREST OF E.I.W.

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI20395
                    Honorable Cynthia Marie Chapa, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. No costs of appeal are assessed against appellant.

      SIGNED June 23, 2021.


                                             _________________________________
                                             Liza A. Rodriguez, Justice